A year ago, as I stood at this rostrum (A/70/PV.21), large areas of Iraqi territory were occupied by the terrorist organization Da’esh. Today, as we stand here again, we are able to declare before the General Assembly that Iraq is being liberated and that Iraqis have been able to free most of their land and towns, thanks to their unity and determination. Currently we are in the process of liberating Ninawa, the last province controlled by Da’esh, where we have regained major areas. We shall complete its liberation by the end of the year.
Let me report that today our heroic forces liberated the city of Al-Sharqat in Salahaddin province and other neighbouring areas and major towns. That is testimony to the great confidence and capabilities of our forces, who enjoy the full support of the local residents. I commend all of the valiant soldiers who are working to liberate peaceful Iraq from the Islamic State in Iraq and the Levant (ISIL). We have declared 2016 as a year of liberation and victory. Our fundamental goal is to liberate our people and the land and to save the civilians from ISIL, which has ruined all aspects of life and destroyed archaeological monuments of the ancient civilization of Mesopotamia.
Assisted by our friends in the international community, we have started to implement programmes for the return of internally displaced persons (IDPs) to the liberated areas. In that context, we developed an integrated programme for stabilization and the provision of services, particularly water, electricity, schools and hospitals. We call on the international community to provide further support for sheltering and returning IDPs, especially in the light of the forthcoming battle to fully liberate Ninawa and the anticipated increase in the number of displaced persons. We thank all those who have stood beside our people in the face of economic and security challenges, and we look forward to further support and collaboration.
We would commend the United Nations system for providing humanitarian assistance to the people of Iraq and for its role in addressing IDP issues. We applaud the support extended by the States of the international coalition aimed at tackling terrorism, as well as of friendly countries. We commend the World Bank, the International Monetary Fund and other international organizations for supporting the plans and efforts of the Iraqi Government to reform the Iraqi economy, overcome the financial crisis and fight corruption in all its forms. We greatly appreciate the constructive position of the Group of Seven States and thank the donors conference for the reconstruction of Iraq recently held in Washington, D.C.
In the area of economic and financial reforms, the Government implemented an ambitious reform programme to reduce government expenditure, despite having to spend more to support the war against terrorism. As part of its administrative reforms, the Government initiated the restructuring of many State institutions. It prioritized citizens’ services by streamlining procedures, removing many obstacles, simplifying the procedures to deal with citizens’ affairs and removing impediments to investment. The Government also strengthened procedures for creating private-sector partnerships and had a good measure of success in that regard.
As for fighting corruption, we have signed a memorandum of understanding with the United Nations Development Programme to benefit from international expertise to aid Iraq in capacity-building to fight corruption. The past few weeks have seen practical steps in that regard. We look forward to making more progress in fighting terrorism and bringing the perpetrators to justice.
We look forward to the day when Iraq and the whole region are free of the criminal acts perpetrated by the Islamic State in Iraq and the Levant (ISIL). But we will be satisfied only when the whole world becomes free from terrorism that threatens our peoples and nations. This requires serious collaboration to contain terrorism, cut off its ideological and financial resources and dismantle its networks and recruitment hubs all over the world. Without such cooperation, terrorism will spread everywhere, giving rise to increased numbers of refugees fleeing conflict areas. Those numbers have already reached unprecedentedly high levels.
We assure Member States that ISIL is indisputably a greater enemy of Islam than of other faiths. ISIL has murdered thousands of Muslims, wrought destruction and spread its evil to many Arab and Islamic States. It has been active in capitals and cities worldwide — killing and terrorizing civilians in France, Belgium, Germany, the United States of America, Russia and elsewhere.
We have no choice but to cooperate to win the war against these evil terrorists. We deem any victory achieved against ISIL anywhere in the world to be a global triumph.
The danger of the formation of terrorist organizations such as Al-Qaida or Da’esh/ISIL will not end until we address the problem of their radical ideology. These backward groups rely on sectarian segregation and hostility towards all other faiths and beliefs, and their ideology is fuelled by a short-sighted vision that has hindered national development opportunities. If we are to combat this pernicious scourge, which has spread among some young people and exploited their feelings of disaffection and despair, countries and organizations must take a determined stand. They must review the programmes and curriculums of educational institutions and address feelings of frustration, with a view to absorbing disaffected young people into the mainstream of society. Any attempts by such terrorist organizations to re-establish themselves in future must be pre-empted.
ISIL, which falsely claims that it is defending Sunnis, has so far killed Shiites, Sunnis, Christians, Yazidis, Arabs, Kurds and Turkmens, and Shabak as well. Their atrocities have been directed at the entire ethnic spectrum of Iraq and involved takfir, displacement, female enslavement, genocide and the destruction of antiquities, mosques and churches. Such heinous crimes were perpetrated against cities, such as Amerly, Sinjar, Taza, Anbar, Mosul, Salahuddin and Diyala, and against the victims of the Camp Speicher massacre, not to mention the cowardly terrorist attacks on civilians in the districts of Baghdad and the rest of Iraq’s provinces.
Iraq encountered two external factors that affected stability and economic and social growth. Apart from terrorism, we have had to face the global decline in oil prices, which caused a budget loss amounting to 70 per cent of revenues, in addition to the burden of increased military and security expenditures to free Iraqi cities from terrorism and to rebuild them. It was only natural that this would negatively impact development, investment and reconstruction plans. Despite all these daunting challenges, we continued to implement our comprehensive reform programme and to combat the corruption that corrodes our State agencies and social institutions. From the outset, we realized that this reform programme would be no less difficult and dangerous than tackling terrorism. However, we are determined that it will be implemented despite all the challenges. We are confident that we can win the battle of reforms, just as we won the battle to liberate our lands.
We and our people stand together shoulder to shoulder in our fight against terrorism and corruption. We are working together to build a State that is based on peaceful coexistence and respect for religious, ideological and sectarian diversity, guided by the values and principles of justice and equality. Each Iraqi contributes to the victory achieved in the fight against ISIL. It is a national and non-conventional, existential battle, involving all the Iraqi people. Our armed forces, federal and local police, the popular mobilization forces, the tribal mobilization forces and the Peshmerga forces represent all religions, ethnicities and sects; they share one goal, namely, to defend our homeland and its sacred values. Our religious leader, His Eminence the Grand Ayatollah Sayyid Ali al-Sistani, supported this defence. His historic fatwa led to a broad-based mobilization of the entire Iraqi people, and religious leaders and clergy of all religious creeds in Iraq widely embraced and supported the fatwa.
Iraq is keen to participate alongside all countries in advancing development efforts and attaining the Sustainable Development Goals — combating poverty and discrimination, protecting the environment, enhancing child-care programmes and improving standards of health and education. Our intent is to create an environment that promotes freedom, human rights, equality and the vitally important participation of women in the State and society.
We call on nations worldwide to commit to implementing the relevant Security Council resolutions on preventing support to, financing or arming terrorist groups that kill civilians, as well as General Assembly resolutions on safeguarding Iraq’s cultural heritage. Thanks to a cooperative effort between Iraq and UNESCO, the wetland areas of southern Iraq have now been added to the list of World Heritage sites. We are also keen to meet the inclusion requirements for the rest of the cultural sites and treasures of Iraq’s ancient civilization.
We take this opportunity to call on the international community to exert efforts to end conflicts, prevent wars, support peace and security, encourage development opportunities and reject policies involving interference in the internal affairs of other States. Such policies result in more suffering among our peoples and deeper divisions in our region, which continues to be racked by internal wars and external interventions that have made our civilian populations ever more miserable.
We appeal to the international community to support and respect Iraq’s sovereignty and to demand that Turkey withdraw its forces from our territory, where their continued presence, despite the fact that Iraqis have rejected it, is an obstacle to our efforts to liberate Ninawa.
The Iraqi Government is working hard to help the Iraqi people live in peaceful coexistence with one another and to treat all citizens equally on a basis of good citizenship, regardless of their religion, sect or ethnicity. We would like to reiterate our gratitude to the United Nations and our friends for their support to Iraq and the Iraqi people through their various humanitarian programmes aimed at caring for displaced people and refugees. We also thank them for their support of the Iraqi Government’s efforts to achieve security and stability and the reforms and economic development that our people aspire to.
We would like to congratulate the President on his election to lead the Assembly at its seventy-first session. We would also like to thank Mr. Lykketoft for his leadership at the seventieth session, and to warmly congratulate the Secretary-General on the forthcoming conclusion of his term of office at the end of this year. We pay tribute to him for his excellent stewardship of the United Nations. He has visited Iraq many times, and we thank him for his support of our development plans.
